DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-5, filed 03/03/2021, with respect to the rejection of claim 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schwindt & Budker.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schwindt et al (U.S. Pat. # 8,212,556) in view of Budker et al (U.S. PGPub # 2011/0025323).
Regarding Independent Claim 1, Schwindt teaches:
A magnetometer, comprising: 
a cell filled with an atomic gas (Fig. 1 & 4 Element 12 and column 5 lines 28-30.) optically pumped by polarized light (Fig. 1 & 4 Elements 18, 20, & 22 and column 5 lines 44-50.), 
a detector configured to output a signal carrying information about an alignment state of atoms of the atomic gas in the cell (Fig. 1 & 4 Element 40 and column 9 lines 1-16.), 
a collimator arranged to collimate a light beam before it illuminates the cell (Fig. 1 & 4 Element 24 and column 5 lines 50-55.), and 
a mirror arranged to reflect the collimated light beam after it has passed through the cell such that the collimated light beam makes a multipass 

    PNG
    media_image1.png
    320
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    388
    556
    media_image2.png
    Greyscale

Schwindt does not explicitly teach:
an atomic gas pumped by linearly polarized light.
Budker teaches:
an atomic gas pumped by linearly polarized light (Paragraphs 0023, 0026, 0029, 0030, 0037, & elsewhere.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Budker to the teachings of Schwindt such that an atomic gas would be pumped by linearly polarized light because this allows one to have the probe light experience a polarization rotation. This also allows one “to induce self-oscillation at the resonant frequency” with the use of a feedback loop. See Abstract.
Regarding Claim 2, Schwindt & Budker teach all elements of claim 1, upon which this claim depends.
Schwindt teaches the mirror faces the collimator (Fig. 4 Elements 72 & 24 and column 14 lines 22-38.).
Regarding Claim 4,
Schwindt teaches the mirror is a plane mirror (Fig. 4 Element 72 and column 14 lines 22-38.).
Regarding Claim 5, Schwindt & Budker teach all elements of claim 1, upon which this claim depends.
Schwindt teaches a measurement probe that contains a measurement compartment inside which the cell is located (Fig. 1, 3, & 4 Elements 48, 62, & 64.) and, stacked on the measurement compartment, an optical compartment inside which the collimator is located (Fig. 1 & 4 Element 24 and column 5 lines 50-55.).
Regarding Claim 6, Schwindt & Budker teach all elements of claim 5, upon which this claim depends.
Schwindt teaches an optical source (Fig. 1 & 4 Elements 20 & 30 and column 5 lines 44-55.) that generates the light beam (Fig. 1 & 4 Elements 20 & 30 and column 5 lines 44-55.), wherein the optical compartment has an optical input for the light beam and a linear polarizer (Fig. 1 & 4 Element 22 and column 5 lines 44-55.) interposed between the optical input and the collimator (Fig. 1 & 4 Element 24 and column 5 lines 50-55.).

    PNG
    media_image1.png
    320
    483
    media_image1.png
    Greyscale

Regarding Claim 7, Schwindt & Budker teach all elements of claim 5, upon which this claim depends.
Schwindt teaches the optical compartment has an optical output for the light beam after it has made the multipass through the cell, the optical output being optically coupled to the detector (Fig. 1 & 4 Element 38 and column 5 lines 50-55.).
Regarding Claim 8, Schwindt & Budker teach all elements of claim 5, upon which this claim depends.
Schwindt teaches the detector comprises a photodiode arranged in the optical compartment to photo-detect the light beam after it has made the multipass through the cell (Fig. 1 & 4 Element 40 and column 9 lines 1-16.).

Claims 3 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schwindt et al (U.S. Pat. # 8,212,556).
Regarding Claim 3, Schwindt & Budker teach all elements of claim 1, upon which this claim depends.
Schwindt teaches the mirror is arranged on a surface of the cell (Fig. 5 Element 72.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to combine the two embodiments of Schwindt such that the mirror is arranged on a surface of the cell because this allows for a more compact design and because this removes possible errors caused by interference outside the cell.
Regarding Claim 11, Schwindt & Budker teach all elements of claim 1, upon which this claim depends.
Schwindt teaches the magnetometry device comprising a plurality of magnetometers according to claim 1 arranged in a network (Fig. 6 & 7 Elements 10.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to combine the two embodiments of Schwindt such that the magnetometry device comprising a plurality of magnetometers … arranged in a network because this allows for a more compact design and because this allows one to provide a magnetic field mapping.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schwindt et al (U.S. Pat. # 8,212,556) in view of Budker et al (U.S. PGPub # 2011/0025323) & Nagasaka et al (U.S. PGPub # 2011/0101974).
Regarding Claim 9,
Schwindt does not explicitly teach one or several auxiliary mirrors on which the collimated light beam is incident are located in the optical compartment and participate in the multipass of the collimated light beam through the cell.
Nagasaka teaches one or several auxiliary mirrors on which the collimated light beam is incident are located in the optical compartment and participate in the multipass of the collimated light beam through the cell (Fig. 2 Elements 121 & 122 and paragraph 0037.).

    PNG
    media_image3.png
    528
    422
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Nagasaka to the teachings of Schwindt such that one or several auxiliary mirrors on which the collimated light beam is incident are located in the optical compartment and participate in the multipass of the collimated light .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schwindt et al (U.S. Pat. # 8,212,556) in view of Budker et al (U.S. PGPub # 2011/0025323) & Hertwig et al (U.S. PGPub # 2011/0249698).
Regarding Claim 10, Schwindt & Budker teach all elements of claim 1, upon which this claim depends.
Schwindt does not explicitly teach a polarisation direction of the light beam is constant during the multipass of the collimated light beam through the cell.
Hertwig teaches a polarisation direction of the light beam is constant during the multipass of the collimated light beam through the cell (Paragraphs 0010, 0011, 0014, 0016, 0021, 0049, & 0068 and Fig. 1 & 6. Wherein the invention discloses “a polarization maintaining multi-pass imaging apparatus.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hertwig to the teachings of Schwindt such that a polarisation direction of the light beam is constant during the multipass of the collimated light beam through the cell because this allows one to maintain the effective absorption of radiation for a given number of incidences at or near the peak obtainable value. See paragraph 0009 of Hertwig.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed but not cited are analogous art teaching various limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858